FILED
                            NOT FOR PUBLICATION                              MAR 11 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUSTINO S. VALLE-GARCIA,                         No. 10-71816

              Petitioner,                        Agency No. A072-290-371

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 6, 2014**
                               Pasadena, California

Before: FERNANDEZ, GRABER, and MURGUIA, Circuit Judges.

       Petitioner Justino Valle-Garcia petitioned for review of a Board of

Immigration Appeals (BIA) final order of removal on the ground that the BIA

erred in concluding that Petitioner was ineligible for cancellation of removal. The

BIA’s final order was issued on March 18, 2008, when it denied Petitioner relief

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from deportation but remanded to the immigration judge for voluntary departure

proceedings. See Pinto v. Holder, 648 F.3d 976, 982 (9th Cir. 2011). Petitioner

sought review in this court on June 9, 2010, more than two years later. Because 8

U.S.C. § 1252(b)(1) limits our review to petitions filed within thirty days of the

date of the final order of removal, we lack jurisdiction to consider the petition.1

See Yepremyan v. Holder, 614 F.3d 1042, 1043 (9th Cir. 2010) (per curiam)

(noting that the time limit under 8 U.S.C. § 1252(b)(1) is jurisdictional).

      PETITION FOR REVIEW DISMISSED.




      1
              In light of our disposition, the Government’s motion to dismiss for
lack of jurisdiction is DISMISSED as moot.

                                           2